Title: William Wood to Thomas Jefferson, 7 March 1820
From: Wood, William
To: Jefferson, Thomas


					
						Sir,
						
							March 7 1820.
						
					
					An Exon has been issued against me as a security, for about $110 which I am compelled to pay on thursday next or, suffer my property to be sold for any price, which I trust will be an apology for applying to you at this time for the amount of the Draft given by you on Mr Gibson; particularly when it will  be recollected that I can’t possibly get the money from Richmond in time to pay this Exon, & not having made any other provision by which, to do it—I enclose herewith your Drft & Mr Gibsons note, under an idea that you will send me the amount thereof by the Bearer William I am respectfully
					
						
							W Wood
						
					
				